Per Curiam.
In Thompson v. Ezzell, ante p. 685, 379 P. (2d) 983 (Supreme Court Cause No. 36338), we affirmed a judgment in favor of plaintiffs, based upon a writ of garnishment.
In the instant case (Supreme Court Cause No. 36195) plaintiffs appeal from a judgment dismissing with prejudice defendant Cruisers, Inc. for the reason the evidence did not warrant a verdict against said defendant.
Affirmance of case No. 36338 renders the instant case moot; therefore, this appeal is dismissed.
It is so ordered.